Citation Nr: 0410185	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-12 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an effective date earlier than February 22, 2000, 
for the grant service connection for lung cancer for purposes of 
accrued benefits.


REPRESENTATION

Appellant represented by:	Herbert W. Louthian, Attorney-at-Law


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who served on 
active duty from October 1953 to November 1973, including combat 
service in the Republic of Vietnam.  His awards included the 
Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Columbia, South Carolina.

In a December 2002 rating action, the RO granted an earlier 
effective date of February 22, 2000, for service connection for 
lung cancer for purposes of accrued benefits, but this action did 
not satisfy the appellant's appeal.  The appellant had an informal 
hearing in November 2002 before a Decision Review Officer at the 
RO. She later requested a personal hearing at the RO, but withdrew 
her request in a signed statement in September 2003.

FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.  

2.  The veteran was discharged from active duty in November 1973.

3.  The veteran's initial claim of entitlement to service 
connection for lung cancer was received on February 22, 2001.

4.  The veteran was subsequently granted presumptive service 
connection for lung cancer on the basis of his exposure to 
herbicides in service.  


CONCLUSION OF LAW

An effective date earlier than February 22, 2000, for service 
connection for lung cancer for purposes of accrued benefits is not 
warranted.  38 U.S.C.A. §§ 5110, 5121 (West 2002); 38 C.F.R. §§ 
3.114, 3.400; 3.1000 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

As explained below, the pertinent facts in this case are not in 
dispute and the law is dispositive.  Consequently, there is no 
additional information or evidence that could be obtained to 
substantiate the claim and no further action required under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] or the 
regulations implementing it.  

Similarly, the Board notes that after the case was forwarded to 
the Board, the appellant submitted additional private medical 
evidence for which she has not waived RO consideration.  However, 
inasmuch as accrued benefit claims are based upon evidence 
actively or constructively of record at the time of the veteran's 
death, the newly submitted medical evidence is not relevant to the 
appellant's claim.  Moreover, since the pertinent facts are not in 
dispute and the law is dispositive, no useful purpose would be 
served by remanding the case for RO consideration of the newly 
submitted evidence.  

II.  Legal Criteria

Generally, survivors may not pursue disability compensation claims 
of a veteran, even as heirs to the veteran's estate.  Although the 
veteran's claim terminated with his death, the regulations set 
forth a procedure for a qualified survivor to carry on, to a 
limited extent, a deceased veteran's claim for VA benefits by 
submitting a timely claim for accrued benefits. 38 U.S.C.A. § 5121 
(West 1991); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Thus, while the claim for accrued benefits is separate from the 
claim for service connection filed by the veteran prior to his 
death, the accrued benefits claim is derivative of the veteran's 
claim and the appellant takes the veteran's claim as it stood on 
the date of his death.  See Zevalkink v. Brown, 6 Vet. App. 483 
(1994) (en banc), aff'd, 102 F.3d 1230 (Fed. Cir. 1996), cert. 
denied, 521 U.S. 1103 (1997) (noting that an accrued benefits 
claim is derivative of the veteran's claim).  

Generally, the effective date of an award of disability 
compensation to a veteran shall be the day following the date of 
discharge or release from service if an application therefore is 
received within one year from such date of discharge or  release.  
Otherwise, the effective date will be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a liberalizing 
law or a liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, but 
shall not be earlier than the effective date of the act or 
administrative issue. 38 U.S.C. § 5110(g) and 38 C.F.R. § 
3.114(a).  

In order to be eligible for a retroactive payment under these 
provisions, the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the effective 
date of the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of the claim or 
administrative determination of entitlement.  The provisions are 
applicable to original and reopened claims as well as claims for 
increase.  38 C.F.R. § 3.114(a).  

If a claim is reviewed on the initiative of VA within 1 year after 
the effective date of the law or VA issue, or at the request of a 
claimant received within 1 year from that date, benefits may be 
authorized from the effective date of the law or VA issue. 38 
C.F.R. § 3.114(a) (1).

If a claim is reviewed on the initiative of VA more than 1 year 
after the effective date of the law or VA issue, benefits may be 
authorized for a period of 1 year prior to the date of 
administrative determination of entitlement.  38 C.F.R. § 3.114(a) 
(2).

If a claim is reviewed at the request of the claimant more than 1 
year after the effective date of the law or VA issue, benefits may 
be authorized for a period of 1 year prior to the date of receipt 
of such request. 38 C.F.R. § 3.114(a) (3).

III.  Analysis

The pertinent facts in this case are not in dispute.  The veteran 
was diagnosed with lung cancer in January 2001.  His initial claim 
for service connection for lung cancer was received on February 
22, 2001.  He was thereafter granted presumptive service 
connection for this disability on the basis of liberalizing 
criteria which became effective in 1994.  The effective date of 
the award of service connection was initially February 22, 2001, 
but following the veteran's death in November 2001, an earlier 
effective date of February 22, 2000, was granted for purposes of 
accrued benefits.  In granting this earlier effective date, the RO 
conceded that from the 1994 effective date of the liberalizing 
regulation authorizing presumptive service connection for 
respiratory cancer on the basis of herbicide exposure, the veteran 
met all eligibility criteria for the liberalized benefit.

The Board has considered the appellant's contentions but the law 
is dispositive in this case.  Since the veteran's initial claim 
for service connection for lung cancer was not received until more 
than one year after the effective date of the liberalizing 
regulation authorizing presumptive service connection and service 
connection for this disability had not been previously denied by 
the RO, the earliest possible effective date of the award of 
service connection is one year prior to the receipt of the 
veteran's claim, the currently assigned effective date.  

For the record, the Board notes that the final stipulation and 
order in Nehmer v. United States Veterans Admin., 712 F. Supp. 
1404 (N.D. Cal. 1989) ("Nehmer I"), and the specific guidance 
provided in Nehmer v. United States Veterans Admin., 32 F. Supp. 
2d. 1175 (N.D. Cal 1999) ("Nehmer II"), and Nehmer v. United 
States Veterans Admin., No. C86-6160 TEH (N.D. Cal. Dec. 12, 2000) 
(class action order), provide no basis for an earlier effective 
date since the veteran was on no occasion denied entitlement to 
service connection for this disability.  


ORDER

Entitlement to an effective date earlier than February 22, 2000, 
for the grant service connection for lung cancer for purposes of 
accrued benefits is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 

VA FORM
JUN 2003 (RS) 
 4597
Page 2



